DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on 3/1/2021 has been entered. Claims 1-12, and 14-21 remain pending in the application. 
Applicant’s amendments to the claims have overcome the objections previously set forth in the Non-final Office Action mailed 12/21/2020.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-4, and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Staley (U.S. PG publication 20160279347) further in view of Burkholz (U.S. PG publication 20150306369).
In regard to claim 1, 
Staley discloses an intravenous (IV) priming cap (figure 2, item 110; paragraph [0002]; paragraph [0023]: wherein the cap is used for priming) comprising: 
[AltContent: textbox (Proximal end of cover body)][AltContent: ][AltContent: connector][AltContent: textbox (Distal end of cover body)][AltContent: ][AltContent: arrow][AltContent: textbox (Start of priming passage )][AltContent: connector][AltContent: textbox (End of connector cavity)][AltContent: connector][AltContent: textbox (Priming passage )][AltContent: arrow][AltContent: textbox (Enlarged view of Figure 2)][AltContent: rect][AltContent: textbox (Cover body)][AltContent: textbox (Longitudinal connector cavity axis)][AltContent: connector][AltContent: connector][AltContent: ][AltContent: textbox (End of priming passage )][AltContent: connector][AltContent: textbox (Start of connector cavity)][AltContent: connector][AltContent: connector][AltContent: textbox (Connector cavity)][AltContent: arrow]
    PNG
    media_image1.png
    428
    395
    media_image1.png
    Greyscale

a cover body (see enlarged view of figure 2 above) having a proximal end (see enlarged view of figure 2 above), a distal end (see enlarged view of figure 2 above), and an inner surface defining a connector cavity (see enlarged view of figure 2 above) extending into the cover body from the proximal end toward the distal end (see enlarged view of figure 2 above), wherein the connector cavity comprises 
a priming passage (see enlarged view of figure 2 above; Examiner notes the identified passage is construed as a priming passage as it is configured to release air through the passage prior to use; see paragraph [0050] and [0064]) that extends from within the connector cavity to outside the cover body (see enlarged view of figure 2 above), the priming passage comprising a volume (volume defined between start and end of the priming passage labeled above in the enlarged view of figure 2) that is less than a volume of the connector cavity (volume defined between start and end of the connector cavity labeled above in the enlarged view of figure 2; see enlarged view of figure 2 where the volume of the priming passage is less than a volume of the connector cavity).
Staley fails to disclose a coupling tab extending from an outer surface of the cover body, the coupling tab comprising a base portion coupled to the cover body, a tip portion distal to the cover body, a tubing passage through the coupling tab, and a slot extending through an outer surface of the coupling tab to the tubing passage, wherein the tubing passage extends entirely through the coupling tab in a direction that is parallel to the longitudinal connector cavity axis to define a longitudinal tubing passage axis such that the coupling tab is configured to engage against a length of tubing moved through the slot to the tubing passage.
[AltContent: textbox (Longitudinal connector cavity axis)]Burkholz teaches a cap (figure 3A and 3B, item 10) comprising a coupling tab (figure 3A and 3B, item 40; paragraph [0039]: wherein clip 40 comprises a pair of opposed arms) extending from an outer surface of the cover body (figure 3A and 3B, item 18), the coupling tab comprising a base portion (see enlarged view of figure 3A below) coupled to the cover body (paragraph [0039]), a tip portion (see enlarged view of figure 3A below) distal to the cover body (see figure 3A), a tubing passage (figure 3B, item 44) through the coupling tab (see figure 3B), and a slot (see figure 3B below: wherein the slot is construed as the initial opening between arms that the tube is not present in as shown in figure 3B) 
[AltContent: connector]
[AltContent: textbox (Longitudinal tubing passage axis)][AltContent: connector][AltContent: connector][AltContent: textbox (Tip portion)][AltContent: textbox (Slot)][AltContent: arrow][AltContent: textbox (Enlarged view of figure 3B)][AltContent: textbox (Enlarged view of figure 3A)][AltContent: rect][AltContent: arrow][AltContent: textbox (Base portion)][AltContent: arrow] 
    PNG
    media_image2.png
    132
    201
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    216
    199
    media_image3.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the IV priming cap of Staley to include the coupling tab of Burkholz, as taught by Burkholz, for the purpose of preventing undesired contact of the cap with the floor or other undesirable surfaces (paragraph [0039] of Burkholz). 
In regard to claim 2,
Staley in view of Burkholz teaches the IV priming cap of Claim 1. Staley as modified by Burkholz teaches wherein the coupling tab comprises a first coupling arm and a second coupling arm (paragraph [0039] of Burkholz, see figure 3A and 3B of Burkholz), each of the first coupling arm and the second coupling arm extending between the base portion and the tip portion of the coupling tab (see enlarged view of figure 3A above of Burkholz).

Staley in view of Burkholz teaches the IV priming cap of Claim 2. Staley as modified by Burkholz teaches wherein each of the first coupling arm and the second coupling arm comprise an inner surface facing the other of the first coupling arm and the second coupling arm (see enlarged view of figure 3A above of Burkholz), and wherein the tubing passage and the slot are defined between the inner surface of the first coupling arm and the second coupling arm (see enlarged view of figure 3B of Burkholz above).
In regard to claim 4,
Staley in view of Burkholz teaches the IV priming cap of Claim 1. Staley as modified by Burkholz teaches wherein the slot extends in a direction from the tip portion of the coupling tab toward the base portion (see enlarged view of figure 3B of Burkholz below).

[AltContent: textbox (Longitudinal connector cavity axis)][AltContent: connector][AltContent: rect][AltContent: connector][AltContent: textbox (Longitudinal connector cavity axis)][AltContent: connector][AltContent: textbox (Tip portion)][AltContent: textbox (Slot)][AltContent: arrow][AltContent: textbox (Enlarged view of figure 3B)][AltContent: textbox (Enlarged view of figure 3A)][AltContent: rect][AltContent: arrow][AltContent: textbox (Base portion)][AltContent: arrow] 
    PNG
    media_image2.png
    132
    201
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    216
    199
    media_image3.png
    Greyscale

In regard to claim 7,
Staley in view of Burkholz teaches the IV priming cap of Claim 1. Staley as modified by Burkholz teaches wherein the base portion extends from the cover body in a first direction transverse to the longitudinal connector cavity axis (see enlarged view of figure 3A above of Burkholz), and the tip portion 
In regard to claim 8,
Staley in view of Burkholz teaches the IV priming cap of Claim 7, wherein the second direction is transverse to the longitudinal connector cavity axis (see enlarged view of figure 3A and 3B above of Burkholz which show the tip portion which curves in a direction transverse to the longitudinal connector cavity axis).
In regard to claim 9,
Staley in view of Burkholz teaches the IV priming cap of Claim 1. Staley as modified by Burkholz teaches wherein the cover body comprises any of a rib (figure 2, item 214 of Staley: wherein the threads are construed as a rib) and channel extending along the outer surface of the cover body (see figure 2 of Staley).
In regard to claim 10,
[AltContent: textbox (Proximal end of cover body)][AltContent: ][AltContent: connector][AltContent: textbox (Distal end of cover body)][AltContent: ][AltContent: arrow][AltContent: textbox (Start of priming passage )][AltContent: connector][AltContent: textbox (End of connector cavity)][AltContent: connector][AltContent: textbox (Priming passage )][AltContent: arrow][AltContent: textbox (Enlarged view of Figure 2)][AltContent: rect][AltContent: textbox (Cover body)][AltContent: textbox (Longitudinal connector cavity axis)][AltContent: connector][AltContent: connector][AltContent: ][AltContent: textbox (End of priming passage )][AltContent: connector][AltContent: textbox (Start of connector cavity)][AltContent: connector][AltContent: connector][AltContent: textbox (Connector cavity)][AltContent: arrow]
    PNG
    media_image1.png
    428
    395
    media_image1.png
    Greyscale

Staley in view of Burkholz teaches the IV priming cap of Claim 1. Staley as modified by Burkholz teaches wherein the priming passage extends through any of the proximal end and the distal end of the cover body (see enlarged view of figure 2 above of Staley).
In regard to claim 11,
Staley in view of Burkholz teaches the IV priming cap of Claim 1. Staley as modified by Burkholz teaches comprising a hydrophobic filter (figure 2, item 220 of Staley; paragraph [0051] of Staley) positioned along the priming passage (see figure enlarged view of figure 2 of Staley above).
Claims 1, 4-12, 14-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Staley (U.S. PG publication 20160279347) further in view of Utterberg (U.S. PG publication 20070093762).
In regard to claim 1, 
Staley discloses an intravenous (IV) priming cap (figure 2, item 110; paragraph [0023]: wherein the cap is used for priming) comprising: 
[AltContent: textbox (Proximal end of cover body)][AltContent: ][AltContent: connector][AltContent: textbox (Distal end of cover body)][AltContent: ][AltContent: arrow][AltContent: textbox (Start of priming passage )][AltContent: connector][AltContent: textbox (End of connector cavity)][AltContent: connector][AltContent: textbox (Priming passage )][AltContent: arrow][AltContent: textbox (Enlarged view of Figure 2)][AltContent: rect][AltContent: textbox (Cover body)][AltContent: textbox (Longitudinal connector cavity axis)][AltContent: connector][AltContent: connector][AltContent: ][AltContent: textbox (End of priming passage )][AltContent: connector][AltContent: textbox (Start of connector cavity)][AltContent: connector][AltContent: connector][AltContent: textbox (Connector cavity)][AltContent: arrow]
    PNG
    media_image1.png
    428
    395
    media_image1.png
    Greyscale

a cover body (see enlarged view of figure 2 above) having a proximal end (see enlarged view of figure 2 above), a distal end (see enlarged view of figure 2 above), and an inner surface defining a connector cavity (see enlarged view of figure 2 above) extending into the cover body from the proximal end toward the distal end (see enlarged view of figure 2 above), wherein the connector cavity comprises a longitudinal connector cavity axis (see enlarged view of figure 2 above) extending from the proximal end toward the distal end of the cover body (see enlarged view of figure 2 above); 
a priming passage (see enlarged view of figure 2 above; Examiner notes the identified passage is construed as a priming passage as it is configured to release air through the passage prior to used; see paragraph [0050] and [0064]) that extends from within the connector cavity to outside the cover body (see enlarged view of figure 2 above), the priming passage comprising a volume (volume defined between start and end of the priming passage labeled above in the enlarged view of figure 2) that is less than a volume of the connector cavity (volume defined between start and end of the connector cavity 
Staley fails to disclose a coupling tab extending from an outer surface of the cover body, the coupling tab comprising a base portion coupled to the cover body, a tip portion distal to the cover body, a tubing passage through the coupling tab, and a slot extending through an outer surface of the coupling tab to the tubing passage, wherein the tubing passage extends entirely through the coupling tab in a direction that is parallel to the longitudinal connector cavity axis to define a longitudinal tubing passage axis such that the coupling tab is configured to engage against a length of tubing moved through the slot to the tubing passage.
Utterberg teaches a cap (figure 1, 2, 3, item 10) comprising a coupling tab (figure 1, 2, and 3, item 32) extending from an outer surface of the cover body (figure 1, item 11), the coupling tab comprising a base portion (see figure 2 below) coupled to the cover body (see figure 2 below), a tip portion (see figure 2 below) distal to the cover body (see figure 2 below), a tubing passage (see figure 2 below) through the coupling tab (see figure 2 below), and a slot (see figure 2 below) extending through an outer surface of the coupling tab to the tubing passage (see figure 2 below), wherein the tubing passage extends entirely through the coupling tab in a direction that is parallel to the longitudinal connector cavity axis (see figure 1 below) to define a longitudinal tubing passage axis (see figure 1 below) such that the coupling tab is configured to engage against a length of tubing (figure 3, item 16) moved through the slot to the tubing passage (see figure 3: wherein coupling tab is engaged with the tubing).
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Tubing passage)][AltContent: textbox (Slot)][AltContent: arrow][AltContent: textbox (Base portion)][AltContent: arrow][AltContent: textbox (Tip portion)][AltContent: connector][AltContent: rect]
    PNG
    media_image4.png
    209
    451
    media_image4.png
    Greyscale

[AltContent: connector][AltContent: textbox (Longitudinal tubing passage axis)][AltContent: textbox (Longitudinal connector cavity axis)]
[AltContent: connector]
    PNG
    media_image5.png
    274
    563
    media_image5.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the IV priming cap of Staley to include the coupling tab of Utterberg, as taught by Utterberg, for the purpose of preventing the cap from being lost when not in use (paragraph [0037] of Utterberg).
In regard to claim 4,
Staley in view of Utterberg teaches the IV priming cap of Claim 1. Staley as modified by Utterberg teaches wherein the slot extends in a direction from the tip portion of the coupling tab toward the base portion (see figure 2 of Utterberg above).
In regard to claim 5,


[AltContent: textbox (Outer surface of the cover body)][AltContent: arrow][AltContent: textbox (Inner surface of coupling tab)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Tubing passage)][AltContent: textbox (Slot)][AltContent: arrow]
    PNG
    media_image4.png
    209
    451
    media_image4.png
    Greyscale

In regard to claim 6,
Staley in view of Utterberg teaches the IV priming cap of Claim 5.  Staley as modified by Utterberg teaches wherein the coupling tab extends along the outer surface of the cover body in a direction that is transverse to the longitudinal connector cavity axis (see figure 1 below of Utterberg).









[AltContent: textbox (Longitudinal connector cavity axis)]

[AltContent: connector][AltContent: textbox (Direction that is transverse to the longitudinal connector cavity axis)][AltContent: rect][AltContent: arrow]
    PNG
    media_image5.png
    274
    563
    media_image5.png
    Greyscale


In regard to claim 7,
Staley in view of Utterberg teaches the IV priming cap of Claim 1. Staley as modified by Utterberg teaches wherein the base portion extends from the cover body in a first direction transverse to the longitudinal connector cavity axis (see figure 1 below of Utterberg), and the tip portion extends from the base portion in a second direction that is different than the first direction (see figure 1 below of Utterberg: wherein the tip portion extends from the base portion in a second direction that is different than the first direction).






[AltContent: connector][AltContent: textbox (Longitudinal connector cavity axis)]
[AltContent: textbox (First direction that is transverse to the longitudinal connector cavity axis)][AltContent: textbox (Tip portion)][AltContent: arrow][AltContent: textbox (Base portion)][AltContent: arrow][AltContent: rect][AltContent: arrow]
    PNG
    media_image5.png
    274
    563
    media_image5.png
    Greyscale

In regard to claim 8,
Staley in view of Utterberg teaches the IV priming cap of Claim 7. Staley as modified by Utterberg teaches wherein the second direction is transverse to the longitudinal connector cavity axis (see figure 1 above of Utterberg).
In regard to claim 9,
Staley in view of Utterberg teaches the IV priming cap of Claim 1. Staley as modified by Utterberg teaches wherein the cover body comprises any of a rib (figure 2, item 214 of Staley: wherein the threads are construed as a rib) and channel extending along the outer surface of the cover body (see figure 2 of Staley).
In regard to claim 10,
[AltContent: textbox (Proximal end of cover body)][AltContent: ][AltContent: connector][AltContent: textbox (Distal end of cover body)][AltContent: ][AltContent: arrow][AltContent: textbox (Start of priming passage )][AltContent: connector][AltContent: textbox (End of connector cavity)][AltContent: connector][AltContent: textbox (Priming passage )][AltContent: arrow][AltContent: textbox (Enlarged view of Figure 2)][AltContent: rect][AltContent: textbox (Cover body)][AltContent: textbox (Longitudinal connector cavity axis)][AltContent: connector][AltContent: connector][AltContent: ][AltContent: textbox (End of priming passage )][AltContent: connector][AltContent: textbox (Start of connector cavity)][AltContent: connector][AltContent: connector][AltContent: textbox (Connector cavity)][AltContent: arrow]
    PNG
    media_image1.png
    428
    395
    media_image1.png
    Greyscale

Staley in view of Utterberg teaches the IV priming cap of Claim 1. Staley as modified by Utterberg teaches wherein the priming passage extends through any of the proximal end and the distal end of the cover body (see enlarged view of figure 2 below of Staley).
In regard to claim 11,
Staley in view of Utterberg teaches the IV priming cap of Claim 1. Staley as modified by Utterberg teaches comprising a hydrophobic filter (figure 2, item 220 of Staley; paragraph [0051] of Staley) positioned along the priming passage (see figure enlarged view of figure 2 of Staley above).
In regard to claim 12,
Staley discloses an intravenous (IV) priming cap (figure 2, item 110; paragraph [0023]: wherein the cap is used for priming) comprising:
[AltContent: textbox (Proximal end of cover body)][AltContent: ][AltContent: connector][AltContent: textbox (Distal end of cover body)][AltContent: ][AltContent: arrow][AltContent: textbox (Start of priming passage )][AltContent: connector][AltContent: textbox (End of connector cavity)][AltContent: connector][AltContent: textbox (Priming passage )][AltContent: arrow][AltContent: textbox (Enlarged view of Figure 2)][AltContent: rect][AltContent: textbox (Cover body)][AltContent: textbox (Longitudinal connector cavity axis)][AltContent: connector][AltContent: connector][AltContent: ][AltContent: textbox (End of priming passage )][AltContent: connector][AltContent: textbox (Start of connector cavity)][AltContent: connector][AltContent: connector][AltContent: textbox (Connector cavity)][AltContent: arrow]
    PNG
    media_image1.png
    428
    395
    media_image1.png
    Greyscale

a cover body (see enlarged view of figure 2 above) having a proximal end (see enlarged view of figure 2 above), a distal end (see enlarged view of figure 2 above), and an inner surface defining a connector cavity (see enlarged view of figure 2 above) extending into the cover body (see enlarged view of figure 2 above), wherein the connector cavity comprises a longitudinal connector cavity axis (see enlarged view of figure 2 above) between the proximal end and the distal end (see enlarged view of figure 2 above), and a priming passage (see enlarged view of figure 2 above; Examiner notes the identified passage is construed as a priming passage as it is configured to release air through the passage prior to used; see paragraph [0050] and [0064]) extends from within the connector cavity to outside the cover body (see enlarged view of figure 2 above), the priming passage comprising a volume (volume defined between start and end of the priming passage labeled above in the enlarged view of figure 2) that is less than a volume of the connector cavity (volume defined between start and end of the 
Staley fails to disclose a coupling tab extending from an outer surface of the cover body, the coupling tab comprising a base portion coupled to the cover body, a tip portion distal to the cover body, a tubing passage, and a slot defined between an inner surface of the coupling tab and the outer surface of the cover body, wherein the tubing passage and the slot extend entirely through the coupling tab, in a direction from the proximal end to the distal end of the cover body.
Utterberg teaches a cap (figure 1, 2, 3, item 10) comprising a coupling tab (figure 1, 2, and 3, item 32) extending from an outer surface of the cover body (figure 1, item 11), the coupling tab comprising a base portion (see figure 2 below) coupled to the cover body (see figure 2 below), a tip portion (see figure 2 below) distal to the cover body (see figure 2 below), a tubing passage (see figure 2 below), and a slot (see figure 2 below) defined between an inner surface of the coupling tab (see figure 2 below) and the outer surface of the cover body (see figure 2 below), wherein the tubing passage and the slot extend entirely through the coupling tab (see figure 1 and 2 below), in a direction from the proximal end to the distal end of the cover body (see figure 2 below).
[AltContent: textbox (Inner surface of the coupling tab)]
[AltContent: textbox (Tip portion)][AltContent: connector][AltContent: textbox (Outer surface of the cover body)][AltContent: arrow][AltContent: textbox (Tubing passage)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Slot)][AltContent: arrow][AltContent: textbox (Base portion)][AltContent: rect]
    PNG
    media_image4.png
    209
    451
    media_image4.png
    Greyscale





[AltContent: textbox (Direction from the proximal end to the distal end of the cover body)]
[AltContent: textbox (Tubing passage and the slot extending entirely through the coupling tab)]
[AltContent: arrow][AltContent: textbox (Distal end of cover body)][AltContent: arrow][AltContent: textbox (Proximal end of cover body)][AltContent: arrow][AltContent: connector]
    PNG
    media_image5.png
    274
    563
    media_image5.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the IV priming cap of Staley to include the coupling tab of Utterberg, as taught by Utterberg, for the purpose of preventing the cap from being lost when not in use (paragraph [0037] of Utterberg).
In regard to claim 14,
Staley in view of Utterberg teaches the IV priming cap of Claim 12. Staley as modified by Utterberg teaches wherein the slot extends laterally, relative to the longitudinal connector cavity axis (see figure 1 and 2 of Utterberg above).
In regard to claim 15,
Staley in view of Utterberg teaches the IV priming cap of Claim 12. Staley as modified by Utterberg teaches wherein the base portion extends from the cover body in a first direction transverse to the longitudinal connector cavity axis (see figure 1 below of Utterberg), and the tip portion extends 

[AltContent: textbox (Longitudinal connector cavity axis)]
[AltContent: textbox (First direction that is transverse to the longitudinal connector cavity axis)][AltContent: connector][AltContent: textbox (Tip portion)][AltContent: arrow][AltContent: textbox (Base portion)][AltContent: arrow][AltContent: rect][AltContent: arrow]
    PNG
    media_image5.png
    274
    563
    media_image5.png
    Greyscale

In regard to claim 16,
Staley in view of Utterberg teaches the IV priming cap of Claim 15. Staley as modified by Utterberg teaches wherein the second direction is transverse to the longitudinal connector cavity axis (see figure 1 above of Utterberg).
In regard to claim 17,
Staley in view of Utterberg teaches the IV priming cap of Claim 12. Staley as modified by Utterberg teaches wherein the cover body comprises any of a rib (figure 2, item 214 of Staley: wherein the threads are construed as a rib) and channel extending along the outer surface of the cover body (see figure 2 of Staley).
In regard to claim 18,
[AltContent: textbox (Proximal end of cover body)][AltContent: ][AltContent: connector][AltContent: textbox (Distal end of cover body)][AltContent: ][AltContent: arrow][AltContent: textbox (Start of priming passage )][AltContent: connector][AltContent: textbox (End of connector cavity)][AltContent: connector][AltContent: textbox (Priming passage )][AltContent: arrow][AltContent: textbox (Enlarged view of Figure 2)][AltContent: rect][AltContent: textbox (Cover body)][AltContent: textbox (Longitudinal connector cavity axis)][AltContent: connector][AltContent: connector][AltContent: ][AltContent: textbox (End of priming passage )][AltContent: connector][AltContent: textbox (Start of connector cavity)][AltContent: connector][AltContent: connector][AltContent: textbox (Connector cavity)][AltContent: arrow]
    PNG
    media_image1.png
    428
    395
    media_image1.png
    Greyscale


Staley in view of Utterberg teaches the IV priming cap of Claim 12. Staley as modified by Utterberg teaches wherein the priming passage extends through any of the proximal end and the distal end of the cover body (see enlarged view of figure 2 below of Staley).
In regard to claim 19,
Staley in view of Utterberg teaches the IV priming cap of Claim 12. Staley as modified by Utterberg teaches comprising a hydrophobic filter (figure 2, item 220 of Staley; paragraph [0051] of Staley) positioned along the priming passage (see figure enlarged view of figure 2 of Staley above).
In regard to claim 21,
Staley in view of Utterberg teaches the IV priming cap of Claim 12. Staley as modified by Utterberg teaches wherein the coupling tab comprises a height (see figure 3 below of Utterberg) extending between the proximal end and the distal end of the cover body (see figure 3 below of 
[AltContent: arrow][AltContent: textbox (Height)][AltContent: connector][AltContent: arrow]
    PNG
    media_image6.png
    214
    286
    media_image6.png
    Greyscale


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Staley (U.S. PG publication 20160279347) further in view of Utterberg (U.S. PG publication 20070093762) further in view of Fukuoka (U.S. PG publication 20180021511).
In regard to claim 20,
Staley discloses an intravenous (IV) administration set (figure 1, item 100) comprising: 
an IV line (figure 1, item 106) comprising a distal end (figure 2, item 142) and an outer surface defining a diameter of the IV line (see figure 1 and 2: wherein the IV line has an outer surface which defines a diameter of the IV line), a fluid connector (figure 2, item 200) configured to couple with the distal end of the IV line (see figure 2; paragraph [0048]), and an IV priming cap (figure 2, item 110) configured to couple with the fluid connector (see figure 2; paragraph [0049]), the IV priming cap comprising: 
[AltContent: textbox (Proximal end of cover body)][AltContent: ][AltContent: connector][AltContent: textbox (Distal end of cover body)][AltContent: ][AltContent: arrow][AltContent: textbox (Start of priming passage )][AltContent: connector][AltContent: textbox (End of connector cavity)][AltContent: connector][AltContent: textbox (Priming passage )][AltContent: arrow][AltContent: textbox (Enlarged view of Figure 2)][AltContent: rect][AltContent: textbox (Cover body)][AltContent: textbox (Longitudinal connector cavity axis)][AltContent: connector][AltContent: connector][AltContent: ][AltContent: textbox (End of priming passage )][AltContent: connector][AltContent: textbox (Start of connector cavity)][AltContent: connector][AltContent: connector][AltContent: textbox (Connector cavity)][AltContent: arrow]
    PNG
    media_image1.png
    428
    395
    media_image1.png
    Greyscale

a cover body (see enlarged view of figure 2 above) having a proximal end (see enlarged view of figure 2 above), a distal end (see enlarged view of figure 2 above), and an inner surface defining a connector cavity (see enlarged view of figure 2 above) extending into the cover body (see enlarged view of figure 2 above), and a priming passage (see enlarged view of figure 2 above; Examiner notes the identified passage is construed as a priming passage as it is configured to release air through the passage prior to used; see paragraph [0050] and [0064]) that extends from within the connector cavity to outside the cover body (see enlarged view of figure 2 above), the priming passage comprising a volume (volume defined between start and end of the priming passage labeled above in the enlarged view of figure 2) that is less than a volume of the connector cavity (volume defined between start and end of the connector cavity labeled above in the enlarged view of figure 2; see enlarged view of figure 2 where the volume of the priming passage is less than a volume of the connector cavity).

Utterberg teaches a cap (figure 1, 2, 3, item 10) comprising a coupling tab (figure 1, 2, and 3, item 32) extending from an outer surface of the cover body (figure 1, item 11), the coupling tab comprising a base portion (see figure 2 below) coupled to the cover body (see figure 2 below), a tip portion (see figure 2 below) distal to the cover body (see figure 2 below), a tubing passage (see figure 2 below) defined by an inner surface of the coupling tab (see figure 2 below), and a slot (see figure 2 below) extending between the inner surface of the coupling tab and the outer surface of the cover body (see figure 2 below), wherein the tubing passage and the slot extend entirely through the coupling tab in a direction between the proximal and distal ends of the cover body (see figure 1 below).
[AltContent: textbox (Inner surface of the coupling tab)]
[AltContent: textbox (Tip portion)][AltContent: connector][AltContent: textbox (Outer surface of the cover body)][AltContent: arrow][AltContent: textbox (Tubing passage)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Slot)][AltContent: arrow][AltContent: textbox (Base portion)][AltContent: rect]
    PNG
    media_image4.png
    209
    451
    media_image4.png
    Greyscale





[AltContent: textbox (Tubing passage and the slot extending entirely through the coupling tab)][AltContent: textbox (Direction from the proximal end to the distal end of the cover body)]

[AltContent: arrow][AltContent: textbox (Distal end of cover body)][AltContent: arrow][AltContent: textbox (Proximal end of cover body)][AltContent: arrow][AltContent: connector]
    PNG
    media_image5.png
    274
    563
    media_image5.png
    Greyscale


Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the IV priming cap of Staley to include the coupling tab of Utterberg, as taught by Utterberg, for the purpose of preventing the cap from being lost when not in use (paragraph [0037] of Utterberg).
Staley in view of Utterberg fails to disclose a width of the slot, is less than the diameter of the IV line such that the inner surface of the coupling tab is configured to engage against and compress a length of IV line positioned through the slot.
Fukuoka teaches a cap (figure 2d, item 1) and a coupling tab (figure 2d, item 1g), wherein a width of the slot (see figure 2D below), is less than the diameter of the IV line (figure 2, item 4a) such that the inner surface of the coupling tab is configured to engage against and compress a length of IV 
[AltContent: textbox (Figure 2D)][AltContent: textbox (Slot)][AltContent: arrow]
    PNG
    media_image7.png
    198
    180
    media_image7.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the width of the slot of Staley in view of Utterberg to include a width of the slot, is less than the diameter of the IV line, as taught by Fukuoka, for the purpose of securing and anchoring tubing to the cap (paragraph [0052]).
Response to Arguments
Applicant's arguments filed 3/1/2021 have been fully considered but they are not persuasive. Applicant argues on pages 6-10 in regard to claims 1, 12 and 20 that Staley fails to disclose at least the priming passage that extends from within the connector cavity to outside the cover body, the priming passage comprising a volume that is less than a volume of the connector cavity. Examiner respectfully disagrees. As shown below the identified priming passage has a volume (volume defined between start and end of the priming passage labeled below in the enlarged view of figure 2) less than a volume . 
 [AltContent: textbox (Proximal end of cover body)][AltContent: ][AltContent: connector][AltContent: textbox (Distal end of cover body)][AltContent: ][AltContent: arrow][AltContent: textbox (Start of priming passage )][AltContent: connector][AltContent: textbox (End of connector cavity)][AltContent: connector][AltContent: textbox (Priming passage )][AltContent: arrow][AltContent: textbox (Enlarged view of Figure 2)][AltContent: rect][AltContent: textbox (Cover body)][AltContent: textbox (Longitudinal connector cavity axis)][AltContent: connector][AltContent: connector][AltContent: ][AltContent: textbox (End of priming passage )][AltContent: connector][AltContent: textbox (Start of connector cavity)][AltContent: connector][AltContent: connector][AltContent: textbox (Connector cavity)][AltContent: arrow]
    PNG
    media_image1.png
    428
    395
    media_image1.png
    Greyscale

Applicant argues the other claims are dependent from their respective independent claims and are allowable for at least similar reasons. See response to arguments above concerning the independent claims. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA ELIZABETH LALONDE whose telephone number is (313)446-6594.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.